Terral, J.,
delivered the opinion of the court.
The appellant cannot recover in this case. He does not bring himself -within the regulations -established by the telegraph company for the transaction of its business. Upon the blank, necessarily used in the transmission of the message, -and upon the one used also in the delivery of the message to the sendee, was a notice informing ’ them of the conditions upon which the telegram -was taken, for transmission and .delivery. It is there expressly stated that the company.’will not be liable *750for damages or statutory penalties in any ease where the claim is not presented in writing within sixty clays after the message is filed with the company for transmission. -It is held in Southern Express Co. v. Hunnicutt, 54 Miss., 566, that a condition in a contract similar to the one here is reasonable, and courts in other jurisdictions hold a like doctrine. And in this case no written claim of damages was made on the company until suit was brought more than séven months after the delivery of the telegram for transmission. And this delay occurred, although a copy of the telegram, with the conditions plainly written thereon, was delivered to the sendee within ten days after the alleged default occurred.
The plaintiff, it seems, made some effort to perfect his claim for damages soon after his failure to receive the telegram in due time, but his effort, without any fault, however, on the part of the telegraph company, did not meet with success.
The plaintiff had full knowledge, or ineans of knowledge, of the.conditions of the contract in regard to the transmission and delivery of the telegram, and his noncompliance with them leaves Mm without any excuse; he can take no advantage of his own default.

Affirmed.